
	
		II
		109th CONGRESS
		2d Session
		S. 3584
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend chapter 41 of title 5, United States Code, to
		  provide for the establishment and authorization of funding for certain training
		  programs for supervisors of Federal employees.
	
	
		1.Short titleThis Act may be cited as the Federal
			 Supervisor Training Act of 2006.
		2.Mandatory training
			 programs for supervisors
			(a)In
			 generalSection 4121 of title 5, United States Code, is
			 amended—
				(1)by inserting
			 before In consultation with the following:
					
						(a)In this section,
				the term supervisor means—
							(1)a supervisor as
				defined under section 7103(a)(10);
							(2)a management
				official as defined under section 7103(a)(11); and
							(3)any other
				employee as the Office of Personnel Management may by regulation
				prescribe.
							;
				(2)by striking
			 In consultation with and inserting (b) Under operating
			 standards promulgated by, and in consultation with,; and
				(3)by striking
			 paragraph (2) (of the matter redesignated as subsection (b) as a result of the
			 amendment under paragraph (2) of this subsection) and inserting the
			 following:
					
						(2)(A)a program to provide
				interactive instructor-based training to supervisors on actions, options, and
				strategies a supervisor may use in—
								(i)developing and discussing relevant
				goals and objectives together with the employee, communicating and discussing
				progress relative to performance goals and objectives and conducting
				performance appraisals;
								(ii)mentoring and motivating employees
				and improving employee performance and productivity;
								(iii)effectively managing employees
				with unacceptable performance; and
								(iv)otherwise carrying out the duties
				or responsibilities of a supervisor;
								(B)a program to provide interactive
				instructor-based training to supervisors on the prohibited personnel practices
				under section 2302 (particularly with respect to such practices described under
				subsection (b) (1) and (8) of that section) and the procedures and processes
				used to enforce employee rights; and
							(C)a program under which experienced
				supervisors mentor new supervisors by—
								(i)transferring knowledge in areas
				such as communication, critical thinking, responsibility, flexibility,
				motivating employees, and teamwork; and
								(ii)pointing out strengths and areas
				for development.
								(c)(1)Not later than 1 year
				after the date on which an individual is appointed to the position of
				supervisor, that individual shall be required to have completed each program
				established under subsection (b)(2).
							(2)After completion of a program under
				subsection (b)(2) (A) and (B), each supervisor shall be required to complete a
				program under subsection (b)(2) (A) and (B) at least once during each 3-year
				period.
							(3)Each program established under
				subsection (b)(2) shall include provisions under which credit shall be given
				for periods of similar training previously completed.
							(d)Notwithstanding
				section 4118(c), the Office of Personnel Management shall prescribe regulations
				to carry out this section, including the monitoring of agency compliance with
				this
				section.
						.
				(b)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Office of
			 Personnel Management shall prescribe regulations in accordance with subsection
			 (d) of section 4121 of title 5, United States Code, as added by subsection (a)
			 of this section.
			(c)Effective date
			 and application
				(1)In
			 generalThe amendments made by this section shall take effect 180
			 days after the date of enactment of this Act and apply to—
					(A)each individual
			 appointed to the position of a supervisor, as defined under section 4121(a) of
			 title 5, United States Code, (as added by subsection (a) of this section) on or
			 after that effective date; and
					(B)each individual
			 who is employed in the position of a supervisor on that effective date as
			 provided under paragraph (2).
					(2)Supervisors on
			 effective dateEach individual who is employed in the position of
			 a supervisor on the effective date of this section shall be required to—
					(A)complete each
			 program established under section 4121(b)(2) of title 5, United States Code (as
			 added by subsection (a) of this section), not later than 3 years after the
			 effective date of this section; and
					(B)complete programs
			 every 3 years thereafter in accordance with section 4121(c) (2) and (3) of such
			 title.
					3.Management
			 competency standards
			(a)In
			 generalChapter 43 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 section 4305 as section 4306; and
				(2)inserting after
			 section 4304 the following:
					
						4305.Management
				competency standards
							(a)In this section,
				the term supervisor means—
								(1)a supervisor as
				defined under section 7103(a)(10);
								(2)a management
				official as defined under section 7103(a)(11); and
								(3)any other
				employee as the Office of Personnel Management may by regulation
				prescribe.
								(b)The Office of
				Personnel Management shall issue guidance to agencies on standards supervisors
				are expected to meet in order to effectively manage, and be accountable for
				managing, the performance of employees.
							(c)Each agency
				shall—
								(1)develop standards
				to assess the performance of each supervisor and in developing such standards
				shall consider the guidance developed by the Office of Personnel Management
				under subsection (b) and any other qualifications or factors determined by the
				agency;
								(2)assess the
				overall capacity of the supervisors in the agency to meet the guidance
				developed by the Office of Personnel Management issued under subsection (b);
				and
								(3)develop and
				implement a supervisor training program to strengthen issues identified during
				such assessment.
								(d)Every year, or on
				any basis requested by the Director of the Office of Personnel Management, each
				agency shall submit a report to the Office on the progress of the agency in
				implementing this
				section.
							.
				(b)Technical and
			 conforming amendments
				(1)Table of
			 sectionsThe table of sections for chapter 43 of title 5, United
			 States Code, is amended by striking the item relating to section 4305 and
			 inserting the following:
					
						
							4305. Management competency
				standards.
							4306.
				Regulations.
						
						.
				(2)ReferenceSection
			 4304(b)(3) of title 5, United States Code, is amended by striking
			 section 4305 and inserting section 4306.
				
